     Case 5:19-cv-00245-JGB-KK Document 1 Filed 02/06/19 Page 1 of 15 Page ID #:1



 1 Tania L. Whiteleather SBN 141227
   Law Offices of Tania L. Whiteleather
 2 5445 E. Del Amo Blvd., Suite 207
   Lakewood, CA 90712
 3 tel (562) 866-8755 fax (562) 866-6875
   tlwhiteleather@gmail.com
 4
 5   Attorney for Plaintiffs
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   RITA LOOF, RENE LOOF,  )            CASE NO.
     and RACHEL LOOF,       )
12                          )            COMPLAINT FOR DAMAGES FOR
          Plaintiffs,       )            RETALIATION UNDER THE
13                          )            AMERICANS WITH DISABILITIES
          v.                )            ACT AND FOR DAMAGES FOR
14                          )            BREACH OF CONTRACT AND
     UPLAND UNIFIED SCHOOL )             ENFORCEMENT OF CONTRACT UNDER
15   DISTRICT,              )            THE COURT’S SUPPLEMENTAL
                            )            JURISDICTION
16        Defendant.        )
     _______________________)            42 U.S.C. § 12101, et seq.,
17                                       C.C.P. § 337
18        Plaintiffs RITA LOOF, RENE LOOF, and RACHEL LOOF
19   allege as follows:
20                        JURISDICTION AND VENUE
21          1. Plaintiffs seek damages for retaliation by the
22   Upland Unified School District against Rachel Loof and
23   her parents, Rita Loof and Rene Loof by Upland Unified
24   School District under 42 U.S.C. § 12101 of the Americans
25   with Disabilities Act.          This Court has jurisdiction of
26   those actions under 28 U.S.C. §§ 1331 and 1343.                   This
27   Court has supplemental jurisdiction over the state action
28   for damages for breach of contract and enforcement of the
                                          1
     Case 5:19-cv-00245-JGB-KK Document 1 Filed 02/06/19 Page 2 of 15 Page ID #:2



 1   parties’ settlement agreement under 28 U.S.C. § 1367.
 2        2. Plaintiffs seek damages for Defendant’s breach of
 3   a written settlement agreement and enforcement of that
 4   agreement which resolved a District Court complaint
 5   to address an underlying due process complaint filed by
 6   Plaintiffs under the Individuals with Disabilities
 7   Education Act or “IDEA.”           Plaintiffs ask that the Court
 8   exercise its supplemental jurisdiction to hear and
 9   determine Plaintiffs’ State issue.
10                               INTRODUCTION
11        3. This action is brought pursuant to the Americans
12   with Disabilities Act, 42 U.S.C. § 12101 and 12203(a),(b)
13   which prohibits retaliation and coercion against any
14   person who has opposed an act or practice that is illegal
15   under the Act.       Through this complaint, Plaintiff seeks
16   remedies for the damages she incurred as a direct result
17   of the actions, refusals, and failure of Defendant to
18   timely comply with the settlement agreement of August 21,
19   2014 and the First Amendment to that agreement dated
20   February 9, 2015 and later modified in 2016 by informal

21   writing.

22        4. Plaintiffs seek remedies pursuant to 42 U.S.C. §§

23   12133 and 12188 and seek enforcement of the agreement

24   reached by the parties and amended in 2015.

25        5. There are no remedies Plaintiffs seek that are

26
     available under the Individuals with Disabilities

27
     Education Act or IDEA, 20 U.S.C. § 1400 et seq. as Rachel

28
     Loof has exhausted her IDEA remedies through a hearing
                                          2
     Case 5:19-cv-00245-JGB-KK Document 1 Filed 02/06/19 Page 3 of 15 Page ID #:3



 1   with California Office of Administrative Hearings (“OAH”)
 2   Case No. 2014070191 and a settlement of all issues in
 3   the District Court case, EDCV 13-00195 DSF SP.
 4        6. A copy of the Final Settlement and Release
 5   Agreement is attached hereto as Exhibit 1; the First
 6   Amendment to Final Settlement and Release Agreement is
 7   attached hereto as Exhibit 2.
 8                          JURISDICTION AND VENUE
 9          7. This court has original jurisdiction of this
10   action under 28 U.S.C. 1331, 1343(a)(3), 1343(a)(4), and
11   1367(a).
12          8. Venue is proper in the Central District of
13   California under 28 U.S.C. 1391(b) because Plaintiffs and
14   Defendant are located in Santa Bernardino County which
15   is located within the geographic boundaries of the United
16   States District Court for the Central District of
17   California.      The contract Plaintiffs allege was breached
18   is one reached in settlement of a federal District Court
19   matter, EDCV 13-00195 DSF-SP.
20          9. No exhaustion of any federal causes of action

21   raised in this matter is required as Plaintiff Rachel

22   Loof graduated from high school in June 2014 and

23   presented her due process issues to the California Office

24   of Administrative Hearings (“OAH”) through Case No.

25   2014070191.        Plaintiffs brought that case in part

26
     because the District had failed to administer triennial

27
     assessments of Rachel as required by the Individuals with

28
     Disabilities Education Act (“IDEA”) and failed to address
                                          3
     Case 5:19-cv-00245-JGB-KK Document 1 Filed 02/06/19 Page 4 of 15 Page ID #:4



 1   Rachel’s unique educational needs for years.                  Following a
 2   due process hearing, Plaintiffs filed a complaint with
 3   the District Court, and a settlement was reached between
 4   the parties.       Defendant District did not comply with the
 5   terms of that settlement, causing harm to Rachel Loof as
 6   detailed herein.
 7                                THE PARTIES
 8        10. Plaintiff Rachel Loof is a resident of, and prior
 9   student in the Upland Unified School District (the
10   “District”).       She has been identified by the District as
11   a student with a disability and received special
12   education and related services from the District during
13   her attendance there.
14        11. Plaintiff Rita Loof is the mother of Rachel Loof.
15        12. Plaintiff Rene Loof is the father of Rachel Loof.
16        13. Defendant Upland Unified School District is, and
17   at all times herein mentioned was a school district duly
18   organized and existing under the laws of the State of
19   California as a local educational agency (LEA).
20                          FACTUAL ALLEGATIONS

21        14. In 2014, Plaintiffs filed a due process complaint

22   alleging a denial of free and appropriate public educaion

23   for Rachel Loof (“Rachel”) by the District.                  Rachel did

24   not prevail in that case, OAH case 2014070191.                   She filed

25   a complaint with the District Court for reversal of that

26
     underlying due process decision.

27
          15. The parties met and resolved the District Court

28
     matter, signing a Final Settlement and Release Agreement
                                          4
     Case 5:19-cv-00245-JGB-KK Document 1 Filed 02/06/19 Page 5 of 15 Page ID #:5



 1   on August 21, 2014.         That agreement called for, among
 2   other things, an evaluation of Rachel by Dr. Nancy
 3   Markel, a neuro-psychologist to fully assess and identify
 4   all of Rachel’s educational needs so that they could be
 5   appropriately addressed.           According to the District, the
 6   District’s governing board approved a contract with Dr.
 7   Markel on September 23, 2014.             Rachel’s parent contacted
 8   Dr. Markel following the agreement on or about October
 9   2014 to schedule an appointment for the evaluation.                     Mrs.
10   Loof was told that no contact had been provided to Dr.
11   Markel by the District.
12        16. On September 15, 2014, Mrs. Loof sent an email
13   to Rochelle Yatomi asking about the agreement in general.
14   Mrs. Loof was told by Dr. Markel’s office on September
15   26, 2014 that Laura Westsbrook at the District had
16   confirmed the approval of a contract with Dr. Markel for
17   the agreed-upon evaluatin.
18        17. During the remainder of 2014 and into 2015, Mrs.
19   Loof continued to contact the District, inquiring about
20   the status of the contract for Dr. Markel’s evaluation of

21   Rachel.

22        18. After many communications with the District, Mrs.

23   Loof met with the superintendent, Nancy Kelly, on

24   February 8, 2016.        Dr. Kelly admitted that the District

25   had “dropped the ball” but agreed to remedy the problem.

26
     When nothing more was done to address the lack of a

27
     contract with Dr. Markel, Mrs. Loof sought a “Mediation

28
     Only” with the California Office of Administrative
                                          5
     Case 5:19-cv-00245-JGB-KK Document 1 Filed 02/06/19 Page 6 of 15 Page ID #:6



 1   Hearings.     The parties met in mediation but reached no
 2   resolution.      Only a few weeks later - in March 2016 - the
 3   District contacted Dr. Markel about the agreed-upon
 4   assessment.
 5        19. On March 11, 2016, the District finally followed
 6   upon with Dr. Markel’s office about the agreed-upon
 7   evaluation.      At that time, Dr. Markel informed the
 8   District that she would be unavailable to evaluate Rachel
 9   during the 2016-17 school year.              The District failed to
10   even contact Dr. Markel about the agreed-upon District-
11   paid evaluation until spring 2016.               By that time, as a
12   result of a series of District actions, delays,
13   scheduling errors, and failure to pay Dr Markel for
14   another agreed-upon independent evaluation, Dr. Markel
15   declined to enter into a contract with the District for
16   Rachel’s evaluation.
17        20. On September 8, 2016, Ms. Yatomi wrote a letter
18   to the parents stating that the District Board had
19   approved the contract with Dr. Markel for the assessment
20   agreed to in 2014, almost two years earlier.

21        21. Rachel Loof’s unique educational needs had never

22   been fully assessed and identified by the District, which

23   had failed to conduct a required a timely triennial

24   assessment and had overlooked areas of suspected

25   disability in its prior evaluations.               The result of

26
     District’s failure to assess appropriately under IDEA

27
     resulted in continuing educational difficulties and

28
     failures for Rachel, who struggled to access an
                                          6
     Case 5:19-cv-00245-JGB-KK Document 1 Filed 02/06/19 Page 7 of 15 Page ID #:7



 1   education.
 2        22. To address that denial of free and appropriate
 3   public education, “FAPE,” Rachel required a full and
 4   appropriate evaluation of her unique educational needs
 5   from a qualified evaluator - such as Dr. Markel - so that
 6   she could 1) understand her unique needs, 2) seek out and
 7   obtain appropriate services for those unique needs, and
 8   3) obtain a formal diagnosis from a qualified expert that
 9   she could share with her university and future employers.
10        23. In 2016, after Dr. Markel declined to sign a
11   contract with the District for the long-delayed
12   evaluation of Rachel, the District asked Plaintiffs to
13   select another evaluator, again amending the agreement.
14   Left with no ability to obtain the assessment with their
15   chosen evaluator, Dr. Markel, Rachel and her parents
16   agreed to an evaluation from Dr. Timothy Gunn.                   That
17   evaluation was completed on August 1, 2016.                  In that
18   evaluation Dr. Gunn identified - for the first time -
19   Rachel’s visual perceptual deficits, social stress, and
20   Specific Learning Disability with an impairment in

21   reading, disabilities the District had failed to ever

22   identify or address.         Dr. Gunn’s report indicated that

23   Rachel’s reported symptoms of depression could be

24   attributable to “feelings of academic inadequacy and

25   feelings of an external locus of control.”

26
          24. The lack of timely evaluation under the 2014/2015

27
     settlement agreement - and the second amendment by the

28
     parties of the agreement in 2016 - denied Rachel Loof the
                                          7
     Case 5:19-cv-00245-JGB-KK Document 1 Filed 02/06/19 Page 8 of 15 Page ID #:8



 1   evidence and identification of her unique needs that she
 2   required to obtain appropriate services to address her
 3   diagnosed disabilities.           Further, the almost two-year
 4   delay in providing the evaluation denied Rachel the
 5   reports she required to provide documentation of her
 6   disabilities to university staff and professors so that
 7   she could obtain necessary accommodations and access an
 8   education.
 9        25. As a direct result of the District’s unreasonable
10   and unjustified delay in complying with the clear,
11   written terms of its 2014 settlement agreement and 2015
12   amendment, and providing Rachel with the agreed-upon
13   evaluation, she could not obtain the accommodations she
14   required at her university, Cal Poly.                That institution
15   provided written documentation of its rejection of
16   accommodations to Rachel, stating that it would provide
17   such accommodations only if they had been identified by a
18   qualified evaluator in a report.              Rachel’s educational
19   disabilities and lack of accommodations resulted in
20   anxiety for Rachel, as documented by a clinical

21   psychologist.       She has tried valiantly to meet the

22   educational standards but, without her necessary

23   accommodations, has been placed on academic probation

24   several times.

25        26. Following Dr. Gunn’s report, Rachel and her

26
     parents attempted to address Rachel’s damages caused by

27
     the District’s delay of the evaluation.                They sought a

28
     “Mediation Only” with the District but no resolution was
                                          8
     Case 5:19-cv-00245-JGB-KK Document 1 Filed 02/06/19 Page 9 of 15 Page ID #:9



 1   reached.     Following that attempt at resolution, the
 2   parties met several times to discussion resolution.
 3        27. The parties then attempted to resolve the issues
 4   created through informal mediation.               A full settlement of
 5   the issues was agreed to in 2017 but, before the
 6   agreement could be signed, Dr. Royal Lord, an
 7   administrator with the West End Special Education Local
 8   Plan Agency (“WESELPA”) told the District that no
 9   agreement would be signed unless WESELPA was included in
10   that agreement.
11
                            FIRST CAUSE OF ACTION
12
            For Discrimination Under Section 504 - Failure
13           to Provide Access to Programs and Activities
14        28. Plaintiffs incorporate by reference each and
15   every allegation of Paragraphs 1 through 27 of the
16   Complaint as though fully set forth herein.
17        29. Section 504 prohibits the denial to a person with
18   a disability of participation in or the benefits of a
19   program or activity that receives Federal financial
20   assistance. 29 U.S.C. § 794(a) Under Section 504, a

21   program or activity includes local educational agencies.

22        30. At all times relevant to this complaint, Rachel

23   Loof was an individual qualified under Section 504 by

24   reason of her disability.

25        31. At all times relevant to this complaint, the

26
     District received Federal financial assistance for its

27
     programs and activities.           At all times relevant to this

28
     complaint, the District oversaw and provided secondary
                                          9
     Case 5:19-cv-00245-JGB-KK Document 1 Filed 02/06/19 Page 10 of 15 Page ID #:10



 1    education through programs and activities that received
 2    Federal funding.        The District was obligated by law to
 3    provide Rachel with reasonable accommodations that she
 4    required to enjoy and have meaningful access to a public
 5    education.
 6         32. In the underlying administrative due process
 7    case, Rachel Loof raised issues regarding the denial of
 8    her rights under Section 504, the Americans with
 9    Disabilities Act, Government Code § 11135, and California
10    Civil Code §§ 54 and 54.1, known as the Unruh Act.                    That
11    issue was dismissed by OAH and has been exhausted by
12    Plaintiffs.
13         33. The District was aware that Rachel had
14    disabilities and had, in past years, provided her with
15    accommodations to allow her meaningful access to a public
16    education.      The District and its staff knew that Rachel
17    required an evaluation under its settlement agreement
18    with Plaintiffs and knew that it had failed to timely and
19    appropriately comply with its duties under IDEA and
20    Section 504.

21         34. The District failed to comply with its

22    obligations under IDEA and subsequently entered into two

23    settlement agreements with Plaintiffs.                When the initial

24    agreement and then amendment to the agreement were signed

25    by the parties, the         District failed to honor the

26
      agreement or to comply with the terms of the agreement to

27
      provide the neuro-psychological evaluation.

28
           35. The District knew that Rachel had been denied
                                          10
     Case 5:19-cv-00245-JGB-KK Document 1 Filed 02/06/19 Page 11 of 15 Page ID #:11



 1    necessary educational services during the periods alleged
 2    in the underlying due process complaint including timely
 3    evaluations, identification of her unique educational
 4    needs, and services to address those needs.                  The District
 5    knew that Rachel required an evaluation to identify her
 6    unique needs and agreed to provide such in its settlement
 7    agreement.      However, the District failed to timely comply
 8    with that agreement, delaying the evaluation and even
 9    notice to the chosen evaluator of its approval of her
10    evaluation for almost two years.
11           36. The District is a recipient of Federal financial
12    assistance from the federal government and by virtue
13    thereof is subject to the provisions of Title VI of the
14    Civil Rights Act of 1964, 42 U.S.C. 2000(d) et. seq §
15    601.
16           37.   As a direct and proximate cause of Defendant’s
17    acts, documented in Plaintiffs’ complaint, Defendant
18    violated 42 U.S.C. § 12101 and 12203(a), (b) of the
19    Americans with Disabilities Act by failing to comply with
20    its written settlement agreement with Plaintiffs, to

21    timely approve a contract for Dr. Markel, to timely

22    notify her of said contract, and to timely provide the

23    evaluation to Rachel to compensate for District’s denials

24    of FAPE over the years.

25           38. As a direct and proximate result of the acts and

26
      omissions of Defendant, Plaintiff Rachel Loof has

27
      suffered, and continues to suffer loss of earnings and

28
      benefits, and financial losses as a result of her
                                          11
     Case 5:19-cv-00245-JGB-KK Document 1 Filed 02/06/19 Page 12 of 15 Page ID #:12



 1    inability to access post-high-school education and
 2    instruction and her inability to timely obtain necessary
 3    accommodations from her university.               Rachel has received
 4    the following grades:
 5         Fall of 2014, “F” in Freshman Experience
 6         Spring 2015, “D” in Trigonometry
 7         Winter 2016, “D” in Trigonometry and
 8                           “F” in Critical Thinking
 9         Spring 2016, “F” in Statistics and
10                           “F” in English Composition
11         Winter 2017, “D” in General Chemistry
12         Winter 2018, “D” in Marketing and
13                           “D” in Economics
14         Fall 2018,        “F” in Introduction to Calculus and
15                           “F” in Introduction to Java
16         39.    As a result of poor grades, Rachel was placed on
17    academic probation on 7/14/16 and on 1/23/17 and received
18    notification from the University that she “may be
19    academically disqualified in a future term”.                  Due to her
20    probationary status, Rachel did not receive financial aid

21    awards. She has had to re-take the courses that she did

22    not pass, thereby incurring additional cost and harm.

23    Rachel has developed anxiety as a result of her inability

24    to access an education without necessary accommodations

25    has been unable to complete educational requirements, to

26
      timely and reasonably earn credits towards a college

27
      degree, and, as a direct result, has been delayed in her

28
      ability to enter the workforce and be a productive
                                          12
     Case 5:19-cv-00245-JGB-KK Document 1 Filed 02/06/19 Page 13 of 15 Page ID #:13



 1    citizen.     Rachel has obtained therapy for her anxiety
 2    which continues to impact and impede her education.
 3         40. Rachel is entitled to and demands damages against
 4    Defendant in an amount of damages to be determined at
 5    trial according to proof.
 6         41. As a direct and proximate result of the acts and
 7    omissions alleged in this Amended Complaint, Plaintiff
 8    has incurred legal fees and pain and suffering as well as
 9    lost wages, all in an amount subject to proof at trial.
10
                             SECOND CAUSE OF ACTION
11
           For Damages for Breach of the Settlement Agreement
12             Of the Parties’ District Court Case.
13         42. Plaintiff realleges and incorporates by reference
14    as though fully set forth herein paragraphs 1 through 41
15    of this Complaint.
16         43. The parties entered into a Final Settlement And
17    Release Agreement on August 21, 2014.                Following further
18    negotiations, the parties amended their agreement on
19    February 9, 2015 with a First Amendment to Final Settle-
20    ment and Release Agreement.              The parties then agreed,

21    when the District failed to comply with the terms of its

22    Final Settlement and First Amendment, to amend the agree-

23    ment again to allow Dr. Gunn to conduct a psycho-

24    educational assessment of Rachel.              Despite having signed

25    an agreement resolving all claims pending in the District

26
      Court, the District failed to act in good faith to timely

27
      provide the independent educational evaluation with Dr.

28
      Nancy Markel it wrote into the settlement agreement.
                                          13
     Case 5:19-cv-00245-JGB-KK Document 1 Filed 02/06/19 Page 14 of 15 Page ID #:14



 1         44. The District never provided Dr. Markel with a
 2    copy of a District contract for Rachel and did not follow
 3    up to implement its settlement agreement until March
 4    2016.      Not only did the District fail to act reasonably
 5    or professionally in arranging for Dr. Markels’
 6    evaluation, it also failed to implement its own Board’s
 7    approval of contract with Dr. Markel under the terms of
 8    the settlement agreements.            As a direct result of the
 9    District’s dilatory actions, Rachel’s evaluation, and
10    the identification of her unique educational needs, were
11    delayed.
12         45.     Rachel Loof was entitled to the benefit of her
13    bargain and agreement and amendment with the District.
14    The delay of the evaluation until late 2016, two years
15    after the initial agreement was fully executed, was
16    unreasonable and breached the agreement.
17         46.    The delay of the agreed-upon evaluation resulted
18    in significant harms to Rachel.              She could not obtain the
19    accommodations she required in her university due to the
20    lack of assessment data documenting her educational

21    needs.     Without necessary accommodations, finally

22    identified through Dr. Gunn’s report, she failed classes

23    and was placed on academic probation.                Her progress

24    through college has been significantly delayed as she

25    struggled without basic accommodations she should have

26
      been given.      She and her parents incurred additional

27
      expenses to attempt to address her educational issues so

28
      that she could access a college education.                  Finally,
                                          14
     Case 5:19-cv-00245-JGB-KK Document 1 Filed 02/06/19 Page 15 of 15 Page ID #:15



 1    Rachel has developed and been diagnosed with anxiety, and
 2    “feelings of academic inadequacy and feelings of an
 3    external locus of control,” according to Dr. Gunn’s
 4    report, which impacts her life and education even
 5    further, making complete college and to begin gainful
 6    employment. Rachel is now twenty-three years old but has
 7    completed only two years of college, even with the
 8    classes she was required to repeat.
 9                           PRAYER FOR RELIEF
10         WHEREFORE, Plaintiff prays for relief as follows:
11         For an Order that Defendant
12         1.    Pay Plaintiffs’ costs for education,
13               tutoring, and ADHD coaching services
14               that Rachel would not have been
15               required had she been provided with
16               necessary accommodations;
17         2.    Pay Plaintiffs’ reasonable attorneys’
18               fees and costs for her time incurred
19               trying to resolve this matter without
20               litigation and in prosecuting this

21               matter;

22         3.    For such further and additional relief as the

23    Court may deem just and proper.

24    Dated: February 5, 2019

25                                    By: s/ Tania L. Whiteleather
                                          TANIA L. WHITELEATHER
26
                                          Attorney for Plaintiff

27
28
                                          15
